Citation Nr: 1417385	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  01-09 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for residuals of pancreatitis, to include a nervous disorder. 

2. Entitlement to service connection for residuals of pancreatitis, to include a left eye disability. 

3. Entitlement to service connection for residual of pancreatitis, to include hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Appellant had active military service from July to December 1980, followed by service in the United States Navy Reserves including periods of active duty for training (ACDUTRA) from 1981 to 1985. 

These matters come before the Board of Veterans' Appeals (Board) from a May 2001 rating decision of the Chicago, Illinois Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied service connection for residuals of pancreatitis, to include acute renal failure/kidney problems; digestive problems; tension headaches; tremors; nervous disorder; left eye disorder; and, hypertension.  The Veteran appealed the RO's May 2001 rating action to the Board. 

This appeal was most recently before the Board in October 2013.  The Board denied service connection for residuals of pancreatitis, claimed as renal failure, digestive disorder, tension headaches, and neurological disability (originally claimed as tremors), and these issues are no longer on appeal.  The issues currently on appeal are listed on the title page and are remanded for further development below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the record is in substantial compliance with all prior remand instructions.  

The May 2012 Board remand requested medical opinions from "appropriate medical specialists."  The November 2013 medical opinion was given by an examiner who is board certified in surgery.  Although the rationale is plausible, it is brief and more information is needed to ensure that the details of the case at hand have been adequately considered.  Additional medical opinions are needed from clinicians with appropriate subject expertise to ensure compliance with the May 2012 Board remand, as instructed below.

Accordingly, the case is REMANDED for the following action:

1.  Contact a mental health clinician for a medical opinion regarding the claimed nervous disorder.  The claims folder, this remand, and access to the Virtual VA/ VBMS efolder, must be given to the examiner for review.  (If the examiner determines that another clinical evaluation is necessary, this should be scheduled)

The examiner should indicate whether it at least as likely as not (50 percent or greater probability) any psychiatric disorder, claimed as a nervous disorder, is related to the May 1981 pancreatitis episode or is otherwise related to service.  The examiner must consider the Veteran's reports of symptomatology.  

The examiner must provide a detailed rationale for the opinion.  The Veteran is competent to report on his recollections of symptoms in service and medical treatment.  His reports must be considered.  If the examiner rejects the lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The RO/AMC should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2.  Contact an optometrist or similarly qualified vision specialist for a medical opinion regarding the claimed left eye disability.  The claims folder, this remand, and access to the Virtual VA/ VBMS efolder, must be given to the examiner for review.  (If the examiner determines that another clinical evaluation is necessary, this should be scheduled)

The examiner should indicate whether it at least as likely as not (50 percent or greater probability) any left eye disability, currently diagnosed as blepharitis, is related to the May 1981 episode of pancreatitis or is otherwise related to service.  The examiner must consider the Veteran's reports of symptomatology.  

The examiner must provide a detailed rationale for the opinion.  The Veteran is competent to report on his recollections of symptoms in service and medical treatment.  His reports must be considered.  If the examiner rejects the lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The RO/AMC should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Contact an appropriately qualified clinician for a medical opinion regarding the claimed hypertension.  The claims folder, this remand, and access to the Virtual VA/ VBMS efolder, must be given to the examiner for review.  (If the examiner determines that another clinical evaluation is necessary, this should be scheduled)

The examiner should indicate whether it at least as likely as not (50 percent or greater probability) hypertension, is related to the May 1981 episode of pancreatitis or is otherwise related to service.  The examiner must consider the Veteran's reports of symptomatology.  

The examiner must provide a detailed rationale for the opinion.  The Veteran is competent to report on his recollections of symptoms in service and medical treatment.  His reports must be considered.  If the examiner rejects the lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The RO/AMC should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, the RO/AMC should undertake any additional evidentiary development deemed appropriate and re-adjudicate the claims.  If a benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case and provide opportunity for response before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



